Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.  Claims 1-3, 6, 8-12, 14-17, and 19-22 are pending examination, claims 4-5, 7, 13, 18 and 23 had been canceled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 11, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Podgorski et al (US 2017/0341263; hereafter Podgorski) in view of DiChiara, JR (US 2004/0096619; hereafter DiChiara) and Szeweda (US 2014/0200130; hereafter Szeweda).
Claim 1: Podgorski a teaches a method of making a ceramic matrix composite (See, for example, abstract, [0001]), comprising: 
Providing an injection tool (tooling 100) with a cavity (impregnation chamber) therein (See, for example, Fig 1-4, abstract)
Disposing a preform (10) in the cavity (Fig 1-2, abstract)
infiltrating the preform with slurry having a solvent, matrix binder (such as polyvinyl alcohol), and solid particles (See, for example, abstract, Fig 2-4, [0046] 
removing at least some of the solvent by heating the injection tool, and thereby heating the preform, to a temperature greater than the boiling point of the solvent to evaporate the solvent and by drawing off the evaporated solvent, such as at 80 to 105oC , where such a temperature is below the curing and boiling point of the binder (such as wherein polyvinyl alcohol (boiling point 228oC) is interpreted as the binder) (See, for example, [0046-0052]),
Podgorski further is concerned with achieving desired matrix/ fiber volume fraction and uniform distribution of the matrix through the fiber reinforcement, but does not explicitly teach determining if a desired characteristic of the preform has been achieved. 
DiChiara teaches a method of making a ceramic matrix composite comprising infiltrating a fibrous preform with a slurry having a solvent, matrix binder, and solid particles (see, for example, abstract, [0010-0011]).  DiChiara further teaches wherein desired volume fraction (amount of matrix impregnated relative to the fiber preform) and density can be predictably controlled by an iterative process of infiltrating, drying, and determination, but not curing the binder (see, for example, [0012-0013], [0043] further as the final produced CMC naturally possess a finite density, porosity, and fiber volume fraction such a produced characteristic can be interpreted as desired; the alternation of impregnation and drying processes of DiChiara is taught to proceed to a targeted density of 0.45 g/in2, further there exists a recurring step within each iteration of varying the formulation (increasing the viscosity) (as it is increased it involves a determination step, otherwise the step itself, and / or the degree of increase would not have occurred / been known).  Similarly the recurring step of determining density must be present in the teaching of DiChiara otherwise there would be no way to know when the repetition of these steps would be ceased).    Alternatively, per DiChiara, at the point at which the dried preform proceeds onto to subsequent processing, such as curing, (see, for example [0012-0013], [0043]) the article formed therein would have been determined to possess such a desired density characteristic, otherwise it would have received further infiltration / removing.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a repeating the process of infiltrating, drying, and determination of volume fraction / density / porosity prior to curing the binder as such an iterative process could improve the control over the articles volume fraction / density / porosity thus enhancing control of its resulting physical / mechanical properties. 
As the “determining” limitation of claim 1 has been “achieved” by reaching the target desired property, such as volume fraction or density the claim as a whole is satisfied as the remaining limitations are only conditional as they are recited in optional “if” language.   
By combination, the DiChiara teaching that the binder is present to cure following the infiltration and solvent evaporation stages (see, for example, [0012-0013]) would require that the system does not experience a temperature where the binder would be removed / boil, and as described above wherein interpreting PVA as the binder, its boiling point (228oC) is well above the temperature range disclosed.  And Podgorski has taught a variety of solvents and binders, and wherein the temperature of the chamber can be elevated to facilitate exhausting the solvent from the slip by evaporation, such as at a temperature of 80-105oC (see, for example, [0046], [0052]),  Although such a range is not explicitly a temperature greater than the boiling point of the solvent and less than the boiling point of the binder, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature additionally greater than that of the boiling point of the solvent and less than the boiling point of binder since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05 II A). 
Podgorski further teaches the solid particles are an oxide ceramic material, further silica, and has taught the oxide particles as possessing and average size of D50 of 100 to 300 nm (see, for example, [0026], [0047]).  It is silent as to the “size distribution” of such particles, so it does not explicitly teach the claimed range. Szeweda teaches a method of forming ceramic matrix composite structures by impregnating a fiber preform with a pre-ceramic matrix slurry (See, for example, abstract).  Szeweda further teaches wherein a predictable silica source for CMC fibrous preform is a silica sol comprising colloidal silica with a desired particle size distribution within a range of 20 to 1000 nm (See, for example, [0030]).   As both Podgorski and Szeweda are directed to method of forming ceramic matrix composite structures by impregnating a fiber preform with a pre-ceramic matrix slurry comprising silica, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a particle size distribution 20-1000 nm as such a form is taught to achieve the predictable result of impregnating fibrous preforms and converting upon sintering to achieve CMC formation with a matrix comprising silica, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
With respect to the recently amended limitation of curing the matrix binder in the injection tool after the desired characteristic is achieved; Podgorski and DiChiara further teaches curing the slurry after the desired characteristic is achieved(See, for example, abstract, [0011], [0046], [0056], of Podgorski and [0011-14] of DiChiara). Further Podgorski explicitly teaches wherein the binder serves to ensure that the green preform holds together after drying and before sintering (See, for example, [0046]).  Further DiChiara has taught that the article should be contact with a rigid molding surface during curing to maintain orientation and surface conformity (smoothness)  (see, for example, [0013]).  So if already not anticipated, by the teaching of Podgorski, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have performed curing the matrix binder in the injection tool after the desired characteristic is achieved since it would predictably ensure suitable green strength and maintain shape / orientation and surface smoothness.  
	Claim 2: Podgorski in view of DiChiara and Szeweda teaches the method of claim 1 (above) and they further teach the removing of at least some of the solvent includes exploiting a difference in vapor pressure between the solvent and the matrix binder (See, for example, [0046] and [0052] of Podgorski and  [0011-13] of DiChiara, wherein the solvent and the matrix binders are taught as different materials, thus possess differences in vapor pressure, and as evaporation of the solvent proceeds prior to curing, a difference in boiling point temperature and  vapor pressure of these material must inherently exist, otherwise the binder would have similarly been effected / evaporated as the solvent, but it did not).
	Claim 3: Podgorski in view of DiChiara and Szeweda teaches the method of claim 1 (above) and Podgorski further teaches the removing of at least some of the solvent includes applying a vacuum (see, for example, [0051]).  
Claim 11: Podgorski in view of DiChiara and Szeweda teaches the method of claim 1 (above) and Podgorski and DiChiara further teaches sintering the preform (See, for example, abstract, [0011], [0046], [0056], of Podgorski and [0011-14] of DiChiara). 	
Claims 19-20: Podgorski in view of DiChiara and Szeweda teaches the method of claim 1 (above).  DiChiara further teaches wherein the solid particles in the slurry are from 50% to 85% by wt and the balance (50% to 15%) is solvent (see, for example, [0041]).  Podgorski further teaches the slurry has solid particles (such as alumina, density ~3.95 g/cc) in the range of 27% to 42% vol in solvent (such as water~1g/cc) (see, for example, [0047]; by conversion this vol% range to weight% would be ~59.37 to 74.1% by wt of solids, 40.63-25.9% solvent).  If not anticipated by such a range, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976),  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 21: refer to rejection of claim 20 above, additionally Podgorski has further taught the solids as zirconia (density of ~5.68 g/cc), which would equate to a range of 67.75-80.44% by wt solids, 32.25-19.56 solvent (see, for example, [0047]).  Although such ranges are not explicitly those claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976),  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 22: Podgorski in view of DiChiara and Szeweda teaches the method of claim 1 (above) and Podgorski further teaches wherein the preform type is a 2D dry fiber layup, a 2D woven laminate layup, or a 3D woven preform (See, for example, [0033-0039]). 

Claim(s) 6, 8-10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgorski in view of DiChiara and Szeweda as applied to claim 1 above, and further in view of Jung et al (US 2013/0221554; hereafter Jung).
Claim 6: Podgorski in view of DiChiara and Szeweda teaches the method of claim 1 (above) and Podgorski further teaches the composition as comprising a solvent as water, ethanol, and any other liquid in combination with the binder but does not explicitly teach isopropyl alcohol or acetone.   DiChiara further teaches wherein acetone can predictably be used as an alternative solvent to alcohol in combination with CMC slurries (see, for example, claim 11, [0011])).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated acetone as the solvent since such a solvent would perform predictably with aluminum silicate in a slurry intended for CMC impregnation, and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Foot, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).  Podgorski explicitly teaches wherein the binder, such as polyvinyl alcohol, serves to ensure that the green preform holds together after drying and before sintering (See, for example, [0046]), but does not explicitly teach the binder as aluminum silicate or a silane.  Jung teaches a method of preparing ceramic composites by forming operations (see, for example, abstract, Fig 1, [0008], [0083]).  Jung further teaches wherein binders such as polyvinyl alcohol and TEOS (tetraethoxysilane) serve predictably to retain the shape of green bodies after forming.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated tetraethoxysilane as the binder in the method of Podgorski as it would predictably ensure that the green preform holds together after drying and before sintering and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).
Claim 8: Podgorski in view of DiChiara, Szeweda, and Jung teaches the method of claim 6 (above).  DiChiara further teaches wherein the solid particles in the slurry are from 50% to 85% by wt and the balance (50% to 15%) is solvent (see, for example, [0041]).  Podgorski further teaches the slurry can comprise solid particles (such as alumina, density ~3.95 g/cc, or further zirconia (density 5.68)) in the range of 27% to 42% vol in solvent (such as water~1g/cc) (see, for example, [0047]; wherein by conversion this vol% range to weight% could  be upwards of  ~59.37 to 74.1% by wt of solids, 40.63-25.9% solvent).  If not anticipated by such a range, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976),  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 9: refer to rejection of claim 8 above, additionally Podgorski has further taught the solids as zirconia (density of ~5.68 g/cc), which would equate to a range of upwards of 67.75-80.44% by wt solids, 32.25-19.56 solvent (see, for example, [0047]).  Although such ranges are not explicitly those claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976),  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 10: Podgorski in view of DiChiara, Szeweda, and Jung teaches the method of claim 8 (above) and Podgorski further teaches the oxide as alumina or zirconia (see, for example, [0047]).
Claim 12: Refer to the rejections of claims 1 and 6 above. Podgorski further teaches the composition as comprising a solvent as water, in combination with and silica (see, for example, [0046-47]); and Jung has taught the binder as silane (tetraethoxysilane) (see rejection of claim 6).
Claims 14-15: refer to the rejections of claims 8-9 and 12 above).  
Claim 16: Podgorski in view of DiChiara, Szeweda, and Jung teaches the method of claim 12 (above) wherein Podgorski further teaches the solid particles are an oxide ceramic material, further silica, and has taught the oxide particles as possessing and average size of D50 of 100 to 300 nm (see, for example, [0026], [0047]).  As described in the rejection of claim 1, Szeweda has taught wherein a predictable silica source for CMC fibrous preform is a silica sol comprising colloidal silica with a desired particle size distribution within a range of 20 to 1000 nm (See, for example, [0030]).   As both Podgorski and Szeweda are directed to method of forming ceramic matrix composite structures by impregnating a fiber preform with a pre-ceramic matrix slurry comprising silica, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a colloidal silica with a particle size distribution 20-1000 nm as such a silica material form is taught to achieve the predictable result of impregnating fibrous preforms and converting upon sintering to achieve CMC formation with a matrix comprising silica, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 17: Podgorski in view of DiChiara, Szeweda, and Jung teaches the method of claim 12 (above) and Podgorski and DiChiara further teaches sintering the preform (See, for example, abstract, [0011], [0046], [0056], of Podgorski and [0011-14] of DiChiara). 	

Claims 1-3, 11, and 19-22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Podgorski in view of DiChiara and Szeweda as applied to claim 1 above, and further in view of Lespade et al (US 5,126,087; hereafter Lespade).
Claim 1: Podgorski in view of DiChiara and Szeweda teaches the method of claim 1 (above) wherein DiChiara has taught repeating the infiltrating and removing the solvent until a desired characteristic of the preform is achieved, further wherein such repetition involves determination / varying of slurry formulation (See, for example, [0012-0013], [0043] and above).  DiChiara does not explicitly teach wherein the repeated process is based on the fiber volume fraction of the preform.  Lespade teaches a method of repeated infiltration and drying to form composite articles (See, for example, abstract, col 2 lines 45-55, claim 9).  Lespade teaches wherein it well known in the art that achieving desired takeup values can be achieved by repetition of the impregnation cycles until a desired fiber volume fraction is achieved (see, for example, col 2 lines 45-55, claim 9).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the determination of desired fiber volume fraction as basing the endpoint of an impregnation process by such a dried characteristic of the pregreg is well known in the art to predictably aid in achieving the desired target takeup.  
Claims 2-3, 11, and 19-22: refer to the rejection of claim 1 over Podgorski in view of DiChiara, Szeweda and Lespade above, and the rejections of claims 2-3, 11, and 19-22 over Podgorski in view of DiChiara and Szeweda above.

Claim(s) 6, 8-10, 12, and 14-17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Podgorski in view of DiChiara, Szeweda and Jung as applied to claims 6, 8-12, and 14-17 above, and further in view of Lespade.
Claims 6, 8-10, 12, and 14-17: refer to the rejection of claim 1 over Podgorski in view of Dichiara, Szeweda and Lespade above, and the rejection of claims 6, 8-10, 12, and 14-17 over Podgorski in view of DiChiara, Szeweda and Jung above.

Response to Arguments
Applicant’s amendments, filed 6/28/22, with respect to the rejections over Podgorski in view of Dichiara, and Szeweda with respect to at least claim 1 are not convincing.  Applicant’s arguments have targeted an interpretation taken on Podgorski wherein the binder was aluminosiliate or part of the oxide species.  The examiner notes that Podgorski has additionally disclosed that an organic binder, particularly polyvinyl alcohol, can be used in the process.  Such a binder does not possess the high temperature flaws raised by the Applicant, thus the combination of Podgorski in view of Dichiara, and Szeweda interpreting PVA as the binder instead of aluminosilicate / metal oxide would be apt for reading on claims 1-3, 11, and 19-22 as described in the rejections above.  With respect to the remaining dependent claims, the examiner has relied upon newly cited Jung to teach one of the claimed binder species as discussed in the rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712